DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I, claims 1-31 and 45 and the species SEQ ID NO: 35 in the reply filed on 11/30/20 is acknowledged.  It should be noted that Applicant did not set forth any reasons upon which the traversal is based. The traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b), which indicates that applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction. See MPEP 818.01(a)
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of fibronectin in the reply filed on 7/10/21 is acknowledged.
Claims 2-3, 5, 12, 17 and 32-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/20.
Claims 1, 4, 6-11, 13-16, 18-31 and 45 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, 13, 15, 16, 18-31 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a pharmaceutical composition comprising a self-assembling peptide, wherein the self-assembling peptide comprises an amino acid sequence as set forth in: [(X)i(Y)j(Z)k(Y)l]m(X)n Formula I, [(Y)i(X)j(Y)k(Z)l]m(Y)n Formula II, [(Z)i(Y)j(X)k(Y)l]m(Z)n Formula III, or [(Y)i(Z)j(Y)k(X)l]m(Y)n Formula IV, wherein each (X) is independently an ionic, polar amino acid, wherein each (Y) is independently a hydrophobic amino acid, wherein each (Z) is independently a non-ionic, polar amino acid, wherein each i, j, k, and 1 is independently an integer > 1, wherein m is an integer > 2, and wherein n = 0 or an integer > 1. In some claimed embodiments, the peptide comprises one or both of an N-terminal functional group (See claim 13) or  the peptide further comprises at least one biologically-active peptide motif at the N-terminal end and/or C-terminal end (See claim 15).
The specification teaches the terms "proteins" and "peptides" are used interchangeably to refer to a polymer of amino acid residues connected to the other by peptide bonds between the alpha-amino and carboxy groups of adjacent residues. The terms "protein", and "peptide include polymers having modified amino acid residues (e.g., phosphorylated, amidated, or 
The claims encompass an enormous genus of peptides described solely by the generic structure set forth in formulas I-IV. For instance, in each of formulas I-IV, X is any polar ionic amino acid, Y is any hydrophobic amino acid, and Z is any non-ionic, polar amino acid. Additionally, each variable includes a subscript (i, j, k, and l) that represents an integer ≥ 1. In each formula, m is an integer ≥ 2, and n = 0 or an integer ≥ 1. In some claimed embodiments, the peptide comprises one or both of an N-terminal functional group (See claim 13) or  the peptide further comprises at least one biologically-active peptide motif at the N-terminal end and/or C-terminal end (See claim 15). Furthermore, the length of the peptide is undefined. Although the specification teaches that the self-assembling peptide comprises or consists of between about 8 amino acid residues and about 50 amino acid residues, the claims are not so limited. The peptides have the required function of self-assembling, which refers to the ability of the peptide to spontaneously self-associate into higher order structures (e.g., β sheets).  Thus, the claims encompass a vast genus of peptides of undefined structure and length that have the function of self-assembling into higher order structures. 
While the claims are inclusive of the exemplary self-assembling peptides set forth in SEQ ID NOs: 1-20 and 94-96, they also include possession of any peptide comprising a generic sequence of any one of formulas I-IV. As a result, there are potentially thousands of peptide sequences that could be made and still fall within the scope of the claims. This represents a inter alia, the specification does not disclose a correlation between the necessary structure of the peptide and the function(s) recited in the claims and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed peptides may generically describe the proteins function, it does not describe the peptide itself. Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of peptides is highly variable (i.e., each peptide would necessarily have a unique structure; See MPEP 2434), the generic structure coupled with the functional characteristic of self-assembling is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus (i.e., encompassing hundreds of thousands of peptides) claims only be a partial structure and functional characteristic. 
Additionally, the specification does not provide a representative number of species. As noted above, the claims encompass thousands of peptides. Although the specification discloses exemplary species set forth in SEQ ID NO: 1-20 and 94-96, these sequences do not reflect the variation of the genus, which encompasses peptides having various combinations of ionic polar, hydrophobic, and non-ionic polar amino acids, and having any length. Consequently, based in 
MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe the subgenus (e.g., In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).
Further, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The state of the art regarding self-assembling peptides is discussed by Zhang et al. (Acta Biomater. 2017 June; 55:183-193). Zhang et al. teach that the naturally biodegradable self-assembling peptide system are extensively investigated as biomaterials for tissue engineering, drug delivery, and vaccination (See page 2). The versatility of these biomaterials relies on the precise and flexible design of unit peptide building blocks and often requires specific conditions for self-assembly and stability (See page 2). Zhang et al. teach that peptide self-assembly mediated by intermolecular non-covalent interactions can be precisely controlled by sequence design. However, Zhang et al. note that while hydrophobic interactions and intermolecular hydrogen bonds are favored for self-assembly as a result of entropic effects, the role of changed interactions in the self-assembly process are more complex to predict and can hinder the formation of charged supermolecular structures (See page 6). Zhang et al. teach that intramolecular electrostatic attractions may induce conformations that are unfavorable for certain secondary structures that promote self-assembly (See page 6). 
) discuss self-assembling peptide discovery. Batra et al. teach that traditional approaches to peptide design utilize hydrophobicity scales and patterning strategies that reliably lead to β-sheet rich nanostructured materials (See page 2). Batra et al. teach that the reason why designers resort to such biased approaches is because the design space or peptides can become exorbitantly large – the possible combination of peptides  equals 20n), where n is the number of amino acids in the peptide chain and the factor 20 arises from the library of commonly available amino acids. Batra et al. teach that while short sequences such as tripeptides (n-3) with 8000 combination are somewhat tractable, the move to pentapeptides (n=5) opens up nearly 3.2 million possibilities. Batra et al. teach that a major challenge in peptide design lies in efficiently navigating through this elaborate search space of amino acid sequences and propose a subset with the most promising possibilities (See page 2). Thus, the teachings of Batra et al. highlight the fact that even after the filing date of the claimed invention, the state of the art regarding self-assembling is unpredictable due to the vast number of possible amino acid combinations that must be evaluated. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions 
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database 
The state of the art regarding the structure-function correlation cannot be relied upon because functional characteristics of any peptide/protein are determined by its structure as evidenced by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution of an amino acid (e.g. alanine) in a sequence results in unpredictable changes in the 3-dimenstional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column).
Given not only the teachings of Bowie et al., Lazar et al., Burgess et al., and Greenspan et al., but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed peptides could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of fusion proteins. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of variant peptides to Applicant. Even if a few 
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed genus of peptides. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Interpretation
The elected peptide species of SEQ ID NO: 35 is free of the prior art. Therefore, the examiner has extended the search of the peptide species to peptides having formula I.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-11, 15, 18-23, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Acta Biomater. Epub 2017 March 30; 551;183-193).
The instant claims are drawn to a pharmaceutical composition comprising a self-assembling peptide, wherein the self-assembling peptide comprises an amino acid sequence as set forth in: [(X)i(Y)j(Z)k(Y)l]m(X)n Formula I, [(Y)i(X)j(Y)k(Z)l]m(Y)n Formula II, [(Z)i(Y)j(X)k(Y)l]m(Z)n Formula III, or [(Y)i(Z)j(Y)k(X)l]m(Y)n Formula IV, wherein each (X) is independently an ionic, polar amino acid, wherein each (Y) is independently a hydrophobic amino acid, wherein each (Z) is independently a non-ionic, polar amino acid, wherein each i, j, k, and 1 is independently an integer > 1, wherein m is an integer > 2, and wherein n = 0 or an integer > 1.
Zhang et al. teach peptide Z1 having the sequence RVQVRVQVRVQV (See page 28). Zhang et al. teach that the sequence has the peptide pattern + o ± o + o ± o + o ± o, wherein + represents a positively charged residue, o represents a hydrophobic residue, and ± represents a polar, uncharged amino acid. Thus, the peptide of Z1 is encompassed by formula I.  Zhang et al. teach that peptide Z1 is self-assembling (See page 28). Zhang et al. teach that X is arginine (R) (See page 28). Zhang et al. teach that Y is valine (See page 28). Zhang et al. teach that Z is 
Claim Status
Claim 14, as it reads on the elected species of SEQ ID NO: 35, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646            



/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646